Citation Nr: 1021517	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2009, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back 
disability.  He asserts that while in service, in either 
February or March 1956, he was in the mess hall when a fight 
broke out between some soldiers.  He indicates that while 
trying to break up the fight, the mess hall food tray holder 
rack fell on his back and caused him to become unconscious.  
He further states that he was taken by ambulance to Fort 
Devens Hospital, where he stayed for numerous days.  He 
asserts that he has experienced back pain ever since.

Unfortunately, the Veteran's service treatment and personnel 
records are not of record, and were apparently destroyed in a 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  The RO has made numerous attempts to secure 
any available records through various channels, however such 
searches have been unsuccessful.  Consequently, according to 
an August 2007 memorandum, VA issued a formal finding 
indicating that all efforts to obtain the Veteran's service 
treatment and personnel records have been exhausted and they 
are therefore unavailable for review.  In cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Review of the record shows that additional development is 
necessary.  Among the evidence submitted by the Veteran is a 
favorable decision from the Social Security Administration, 
which shows that he has been deemed disabled by SSA on 
account of chronic sciatica affecting his low back, in 
pertinent part.  However, there is no indication that the 
medical records related to the Veteran's SSA claims have been 
requested.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c) (2) (2009).  As such, the SSA 
records should be obtained.

Moreover, the Board observes that the record contains some 
statements from private physicians. Dr. R.W.S, and Dr. J.B.; 
however, the actual treatment records are not associated with 
the claims folder.  These records should be requested.

With regard to the etiology of the Veteran's back disability, 
Dr. J.B., in a February 2007 statement, noted that the 
Veteran has been under treatment for chronic back pain 
sustained in the Army in 1957.  There was no rationale 
provided.  As such, the opinion is of limited probative 
value.  Since the Veteran's service treatment records are 
unavailable and keeping the heightened duty to assist the 
Veteran in the development of his claim, the Board finds that 
a VA examination is necessary to ascertain the etiology of 
any currently diagnosed back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request from the SSA, 
all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

2.  After securing the necessary 
authorization and release form(s), the RO 
should request all records pertinent to 
the Veteran from Dr. R.W.S (see January 
1997 letter), and Dr. J.B. (see February 
2007 statement).  

3.  The Veteran should be asked to submit 
any additional lay statements pertinent 
to the claim.

4.  Upon completion of the above-
requested development, the Veteran should 
be scheduled for a VA examination to 
determine the etiology of any currently 
diagnosed back disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any back 
disability currently shown.  For each 
back disability currently shown, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that such disability is 
related to the veteran's military 
service, including the back injury he 
claims to have suffered in February or 
March 1956.  The examiner should 
reconcile the opinion with all evidence 
of record, to include the Veteran's 
statements regarding a reported back 
injury in the mess hall in February/March 
1956, the February 2007 opinion/statement 
provided by Dr. J.B, and the newly 
associated evidence, including SSA 
records.  

A complete rationale should be provided 
for any proffered opinion.

5.  Upon completion of the above- 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  

Thereafter, the case should be returned to the Board, if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

